                                                                   BLED IN THE
                                                            united states district court
     KENJI M.PRICE #10523                                        DtSTRICT OF HAWAII

     United States Attorney
     District of Hawaii
                                                                 0CT18 2IIII„/
<r                                                         at^-O'clock and^/JJiin / M
                                                               SUE 3EIT1A:^ERi<
     MARC A. WALLENSTEIN #10456
     Assistant U.S. Attorney
     Room 6100, PJKK Federal Building
o    300 Ala Moana Blvd., Box 50183
     Honolulu, Hawaii 96850
     Telephone: (808)541-2850
     Facsimile: (808)541-2958
     E-mail: marc.wallenstein@usdoi.gov

     Attomeys for Plaintiff
     UNITED STATES OF AMERICA


                     IN THE UNITED STATES DISTRICT COURT


                              FOR THE DISTRICT OF HAWAII


     UNITED STATES OF AMERICA,                CR. NO. 18-0072 IMS


                          Plaintiff,          MEMORANDUM OF PLEA
                                              AGREEMENT
            V.

                                              Date: October 18, 2018
     SIEGFRED SIERRA,                         Time: 2:00 p.m.
                                              Judge: Hon. Richard L. Puglisi
                          Defendant.




                          MEMORANDUM OF PLEA AGREEMENT


                 Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, the

     UNITED STATES OF AMERICA,by its attorney, the United States Attorney for
the District of Hawaii, and the Defendant, SIEGFRED SIERRA,and his attorney,

Neal Kugiya, have agreed upon the following:

             1.    Defendant acknowledges that he has been charged in the

Indictment with one count of Conspiracy to distribute and possess with intent to

distribute methamphetamine in violation of Title 21, United States Code, Sections

846, 841(a)(1), and 841(b)(1)(A)(Count 1); and two counts of Distribution and

attempt to distribute methamphetamine in violation of21 U.S.C. § 841(a)(1), 21

U.S.C. § 841(b)(1)(A), and 21 U.S.C. § 846(Counts 2 and 3).

            2.     Defendant has read the charges against him contained in the

Indictment, and those charges have been fiilly explained to him by his attomey.

            3.     Defendant fully understands the nature and elements of the

crimes with which he has been charged.

            4.     Defendant will enter a voluntary plea of guilty to Count 1 ofthe

Indictment charging him with conspiring to distribute and possess with intent to

distribute 50 grams or more of methamphetamine in violation of Title 21, United

States Code, Sections 846, 841(a)(1), and 841(b)(1)(A). In exchange for his guilty

plea, the prosecution will move to dismiss at sentencing for Counts 2 and 3, each

charging Defendant with distributing and attempting to distribute 50 grams or more

of methamphetamine in violation of Title 21, United States Code, Sections 846,

841(a)(1) and 841(b)(1)(A).
             5.     Defendant agrees that this Memorandum ofPlea Agreement

shall be filed and become part ofthe record in this case.

             6.     Defendant enters this plea because he is in fact guilty of

conspiring to distribute and possess with intent to distribute methamphetamine as

charged in Count 1 ofthe Indictment, and agrees that his plea is voluntary and not

the result offorce or threats.


             7. Defendant understands that the penalties for the offense to which

he is pleading guilty include:

                    a. not less than 10 years or more than life imprisonment; a fine

not to exceed $10,000,000; and a period of supervised release of not less than five

years and not more than life, as to Count 1; and

                    b. At the discretion ofthe Court, Defendant may also be

denied any or all federal benefits, as that term is defined in 21 U.S.C. § 862,(a)for

up to five years if this is Defendant's first conviction of a federal or state offense

consisting ofthe distribution of controlled substances, or(b)for up to ten years if

this is Defendant's second conviction of a federal or state offense consisting ofthe

distribution of controlled substances. If this is Defendant's third or more

conviction of a federal or state offense consisting ofthe distribution of controlled
substances, Defendant is permanently ineligible for all federal benefits, as that term

is defined in 21 U.S.C. § 862(d).

                   c. In addition, the Court must impose a $100 special

assessment as to each count to which the Defendant is pleading guilty. Defendant

agrees to pay $100 for each count to which he is pleading guilty to the District

Court's Clerk's Office, to be credited to said special assessments, before the

commencement of any portion ofsentencing. Defendant acknowledges that

failure to make such full advance payment in a form and manner acceptable to the

prosecution will allow, though not require, the prosecution to withdraw from this

agreement at its option.

             8. Defendant admits the following facts and agrees that they are not

a detailed recitation, but merely an outline of what happened in relation to the

charge to which Defendant is pleading guilty:

                   a.      In or about between March 2018 and May 19, 2018, both

dates being approximate and inclusive, in the District of Hawaii and elsewhere.

Defendant knowingly and intentionally conspired and agreed with C.C. and others

to distribute and possess with intent to distribute 50 grams or more of

methamphetamine, a Schedule II controlled substance. Defendant's role in the
conspiracy was to acquire methamphetamine in Las Vegas and ship it to Hawaii,

so that C.C. could distribute it in Hawaii.

                   b.     On or about May 15,2018, Defendant mailed a parcel of

methamphetamine from Las Vegas, NV to M.D. in Mililani, Hawaii. Defendant

knew that M.D. was receiving the parcel on behalf of C.C., and that C.C. intended

to distribute the methamphetamine in Hawaii.

                   c.     The parcel was intercepted by Postal Inspectors and

searched pursuant to a search warrant. The contents of the parcel were later sent

to the Drug Enforcement Administration(DEA)Laboratory for testing. The

parcel contained a net weight of447.0 grams, with a purity of99%,for a total of

442.5 grams of pure methamphetamine.

                   d.     On or about May 17, 2018, Defendant mailed another

parcel of methamphetamine from Las Vegas, NV to M.D. in Mililani, Hawaii.

Defendant knew that M.D. was receiving the parcel on behalf of C.C., and that

C.C. intended to distribute the methamphetamine in Hawaii.

                   e.     The parcel was intercepted by Postal Inspectors and

searched pursuant to a search warrant. The contents of the parcel was later sent to

the Drug Enforcement Administration(DEA)Laboratory for testing. The parcel
contained a net weight of442.3 grams, with a purity of97%,for a total of429.0

grams of pure methamphetamine.

             9. Pursuant to CriniLR32.1(a) of the Local Rules ofthe United

States District Court for the District of Hawaii, the parties agree that the charges to

which the Defendant is pleading guilty adequately reflect the seriousness of the

actual offense behavior and that accepting this Agreement will not undermine the

statutory purposes of sentencing.

             10. Pursuant to CrimLR32.1(b) of the Local Rules of the United

States District Court for the District of Hawaii and Section 6B1.4 of the Sentencing

Guidelines, the parties stipulate to the following for the purpose of the sentencing

of Defendant in connection with this matter:


                    a.    Based on the information currently known to the United

States, Defendant appears to be eligible for a limitation on the applicability of

minimum sentence in certain cases pursuant to U.S.S.G. § 5CL2(the "safety

          This determination is not binding on the Probation Officer or the Court,

each of whom have an obligation to independently determine the applicability of

mandatory minimum sentences and the advisory sentencing guidelines calculation.

The United States reserves the right to argue to the contrary, should new

information come to light.
                    b.    The United States Attorney agrees that

Defendant's agreement herein to enter into a guilty plea(s) constitutes notice of

intent to plead guilty in a timely manner, so as to permit the government to avoid

preparing for trial as to Defendant. Accordingly, the United States Attomey

anticipates moving in the Government's Sentencing Statement for a one-level

reduction in sentencing offense level pursuant to U.S.S.G. § 3E1.1(b)(2), if

Defendant is otherwise eligible.

      The Defendant understands that notwithstanding its present intentions, and

still within the Agreement,the prosecution reserves the rights(1)to argue to the

contrary in the event of receipt of new Indictment relating to those issues, and(2)

to call and examine witnesses on those issues in the event that either the probation

office finds to the contrary ofthe prosecution's intentions or the Court requests that

evidence be presented on those issues.

              11. The parties agree that notwithstanding the parties' Agreement

herein, the Court is not bound by any stipulation entered into by the parties but

may, with the aid ofthe presentence report, determine the facts relevant to

sentencing.
             12. Pursuant to Section 6BL4 ofthe Sentencing Guidelines, the

parties are aware of no facts that are in dispute for the purpose of sentencing of

Defendant in connection with this matter.


             13.   The Defendant is aware that he has the right to appeal his

conviction and the sentence imposed. Defendant knowingly waives the right to

appeal, except as indicated in subparagraph "b" below, his conviction and any

sentence within the maximum provided in the statute(s) of conviction or the

manner in which that sentence was determined, on any ground whatever, in

exchange for the concessions made by the prosecution in this plea agreement.

                   a. The Defendant also waives his right to challenge his

conviction or sentence or the manner in which it was determined in any collateral

attack, including, but not limited to, a motion brought under Title 28, United States

Code, Section 2255, except that Defendant may make such a challenge(1) as

indicated in subparagraph "b" below, or(2)based on a claim ofineffective

assistance of counsel.


                   b. If the Court imposes a sentence greater than specified in the

guideline range determined by the Court to be applicable to the Defendant, the

Defendant retains the right to appeal the portion of his sentence greater than




                                          8
specified in that guideline range and the manner in which that portion was

determined and to challenge that portion of his sentence in a collateral attack.

                    c. The prosecution retains its right to appeal the sentence and

the manner in which it was determined on any of the grounds stated in Title 18,

United States Code, Section 3742(b).

             14. The Defendant understands that the District Court in imposing

sentence will consider the provisions ofthe Sentencing Guidelines. The

Defendant agrees that there is no promise or guarantee ofthe applicability or non-

applicability of any Guideline or any portion thereof, notwithstanding any

representations or predictions from any source.

             15. The Defendant understands that this Agreement will not be

accepted or rejected by the Court until there has been an opportunity by the Court

to consider a presentence report, unless the Court decides that a presentence report

is unnecessary. The Defendant understands that the Court will not accept an

agreement unless the Court determines that the remaining charges adequately

reflect the seriousness ofthe actual offense behavior, and accepting the agreement

will not undermine the statutory purposes of sentencing.

             16. Defendant understands that by pleading guilty he surrenders

certain rights, including the following:
                    a. If Defendant persisted in a plea of not guilty to the charges

against him he would have the right to a public and speedy trial. The trial could

be either a jury trial or a trial by a judge sitting without a jury. The Defendant has

a right to a jury trial. However, in order that the trial be conducted by the judge

sitting without a jury, the Defendant, the prosecution and the judge all must agree

that the trial be conducted by the judge without a jury.

                   b. Ifthe trial is a jury trial, the jury would be composed of

twelve laypersons selected at random. Defendant and his attomey would have a

say in who the jurors would be by removing prospective jurors for cause where

actual bias or other disqualification is shown,or without cause by exercising

peremptory challenges. The jury would have to agree unanimously before it could

return a verdict of either guilty or not guilty. The jury would be instructed that the

Defendant is presumed innocent, and that it could not convict him unless, after

hearing all the evidence, it was persuaded of his guilt beyond a reasonable doubt.

                   c. If the trial is held by ajudge without a jury, the judge would

find the facts and determine, after hearing all the evidence, whether or not he or

she was persuaded ofthe Defendant's guilt beyond a reasonable doubt.

                   d. At a trial, whether by a jury or a judge, the prosecution

would be required to present its witnesses and other evidence against the


                                         10
Defendant. Defendant would be able to confront those prosecution witnesses and

his attorney would be able to cross-examine them. In tum, Defendant could

present witnesses and other evidence on his own behalf. If the witnesses for the

Defendant would not appear voluntarily, he could require their attendance through

the subpoena power ofthe Court.

                    e. At a trial, the Defendant would have a privilege against

self-incrimination so that he could decline to testify, and no inference of guilt

could be drawn from his refusal to testify.

                    f. At a trial. Defendant would have a right to have the jury

determine beyond a reasonable doubt the quantity and weight ofthe controlled

substances charged in the Indictment.

             17.    Defendant imderstands that by pleading guilty, he is waiving all

ofthe rights set forth in the preceding paragraph. Defendant's attomey has

explained those rights to him, and the consequences ofthe waiver ofthose rights.

             18.   Defendant and his attomey acknowledge that no threats,

promises, or representations have been made, nor agreement reached, other than

those set forth in this Agreement, to induce Defendant to plead guilty.

             19.   Should the Court refuse to accept this Agreement, it is null and

void and neither party shall be bound thereto. The parties understand that the


                                          11
Court's rejection of any stipulation between the parties does not constitute a refusal

to accept this Agreement, because the Court is expressly not bound by stipulations

between the parties.

             20.    The defendant agrees that he will fully cooperate with the

United States.


             a.     The defendant agrees to testify truthfully at any and all trials,

hearings, or any other proceedings at which the prosecution requests him to testify,

including, but not limited to, any grand jury proceedings, trial proceedings

involving co-defend^ts and others charged later in the investigation, sentencing

hearings, and related civil proceedings.

             b.     The defendant agrees to be available to speak with law

enforcement officials and representatives ofthe United States Attomey's Office at

any time and to give truthful and complete answers at such meetings, and he

understands that he may have his counsel present at those conversations, if he so

desires.


             c.     The defendant agrees that he will not assert any privilege to

refuse to testify at any grand jury, trial, or other proceeding, involving or related to

the crimes charged in the Indictment or any subsequent charges related to this

investigation, at which the prosecution requests him to testify.

                                           12
             d.     The defendant agrees that his sentencing date may be delayed

based on the government's need for the defendant's continued cooperation, and

agrees not to object to any continuances ofthe defendant's sentencing date sought

by the United States.

             e.     Pursuant to Section lB1.8(a) ofthe Sentencing Guidelines, the

prosecution agrees that self-incriminating information provided pursuant to this

Agreement to cooperate will not be used in determining the applicable guideline

range, except as may be provided in this Agreement and under Section IB 1.8(b) of

the Sentencing Guidelines.

             21.    In the event that the defendant does not breach any ofthe terms

ofthis Agreement but the Court nonetheless refuses to accept the Agreement after

the defendant has made statements to law enforcement authorities or


representatives ofthe United States Attorney's Office pursuant to this Agreement,

the prosecution agrees not to use said statements in its case-in-chiefin the trial of

the defendant in this matter. The defendant understands that this does not bar the

use ofinformation and evidence derived from said statements or prohibit the use of

the statements by the prosecution in cross-examination or rebuttal.

             22.    Pursuant to Guidelines § 5K1.1 and Rule 35(b) ofthe Federal

Rules of Criminal Procedure, the prosecution may move the Court to depart from

                                          13
the Guidelines on the ground that the defendant has provided substantial assistance

to authorities in the investigation or prosecution of another person who has

committed an offense. The defendant understands that:


             a.     The decision as to whether to make such a request or motion is

entirely up to the prosecution.

             b.     This Agreement does not require the prosecution to make such

a request or motion.

             c.     This Agreement confers neither any right upon the defendant to

have the prosecution make such a request or motion, nor any remedy to the

defendant in the event the prosecution fails to make such a request or motion.

             d.    Even in the event that the prosecution makes such a request or

motion,the Court may refuse to depart from the Guidelines or to impose a sentence

below the minimum level established by statute.

             23.   The defendant and his attorney acknowledge that, apart from

any written proffer agreements, if applicable, no threats, promises, agreements or

conditions have been entered into by the parties other than those set forth in this

Agreement, to induce the defendant to plead guilty. Apart from any written

proffer agreements, if applicable, this Agreement supersedes all prior promises,

agreements or conditions between the parties.

                                          14
             20.     Defendant understands that the prosecution will apprise the

Court and the United States Probation Office of the nature, scope and extent of

Defendant's conduct regarding the charges against him, related matters, and any

matters in aggravation or mitigation relevant to the issues involved in sentencing.

             DATED: Honolulu, Hawaii,                      //9           .
AGREED:


KENJI M. PRICE
United States Attorney
District of Hawaii




RONALpyOHNSON                                                    SIERRA
Deputy Chief                                        Defendant
Violent Crime and Drug Section




MARC A. WALLENSTEIN                                 NEAL KUGl
Assistant U.S. Attomey                              Attomey for Def^dant




                                          15
